Upon motion for rehearing it is alleged by the plaintiff that the contract, instead of expiring on March 1, 1926, as indicated by the record, does not in fact expire until March 1, 1927, and that this fact is admitted in the pleadings. As the case is returned to the trial court for further hearing, it seems unnecessary to amend the record here. While the fact may have an important bearing upon the discretionary action of the trial court there seems to be no reason why it cannot be given due weight under the principles here announced.
Motion denied.
All concurred.